DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 23 November 2021 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 26 August 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-5 are under prosecution.  


Claim Interpretation

The claims are drawn to a device.  The claims define the device comprising:
a mixture;
a first plate supporting surface;
a second plate supporting surface separated by a gap from the first plate supporting surface; and 
a magnetic force generator.  
	Claim 1 defines the mixture “at least partially defined by”:

	The claim defines the magnetic force generator by its functions i.e. positionable adjacent the second side of the second plate such that the magnetic force … causes the particles to travel through the gap toward the second surface whereby the aggregation is disaggregated.
	The courts have repeatedly stated that a device must define of the prior art in terms of structure and that a recitation of intended use does not define a device over the prior art used differently.
The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
[see also MPEP § 2115] Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

	The recitations describing the causing disaggregation of the aggregated are deemed recitations of intended use because neither the claims nor the specification describe or illustrate any materials or structural components that are required for accomplishing the recited functions.  
Therefore, given the broadest reasonable interpretation of the claim in view of the specification and guidance from the courts, the device comprises a mixture comprising a plurality of particles with receptors, some of which are aggregated and magnetic particles without receptors. The device further comprises two opposing plate surfaces separated by a gap and a magnetic force generator that is positionable adjacent to the second plate which, as defined by the specification, encompasses any magnet that can be placed adjacent to one surface of the device.
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (2017/0152509, which is a 371 of WO 2015/177933 published 16 November 2015), Tajima (IDS: 2/20) and Kelso et al (2009/0246782, published 1 October 2009). 
The Ohashi citations are from the 371 publication.
	Regarding Claim 1, Ohashi teaches a device comprising a mixture of target specific magnetic particles (¶ 30-33) and magnetic body (¶ 34-40) forming an aggregate within a container (e.g. opposing flat boards, ¶ 23) wherein magnetic force breaks aggregate state to disperse the magnetic particles as the particles are transferred between solutions through a gel, preferably an oil gel (¶ 60), the magnet functions to aggregate and disperse the particles in sequential fluids (e.g. Fig. 2 and related text, ¶ 66-79).   Ohashi states that the shape of the container is not limited and specifically teaches “mated structure of a flat board attached to the top surface of another flat board”.
	Thus, Ohashi teaches the opposing plates as claimed but does not teach the position of the magnet relative to the plates.   
	However, a magnetic force generator relative to two surfaces was well-known in the art as taught by Kelso.
	Kelso teaches a similar device for magnetic particle manipulation, the device comprising a first and second supporting surface separated by a gap (Fig. 2, Fig. 4-5) and a magnet force generator positioned above the second surface to cause the 
Kelso also teaches the device is rapid, inexpensive and easy to use for sample purification, analysis and/or detection within a clinical environment and does not require skilled technician (e.g. ¶ 85, ¶ 201). 
	Therefore one of ordinary skill would have reasonably utilized the supporting surfaces of Kelso with the particle mixture of Ohashi based on the suggestion of Ohashi to utilize a planar device and further for the expected benefits rapid, inexpensive and easy to use sample purification, analysis and/or detection within a clinical environment without skilled technicians as desired in the art (e.g. Kelso, ¶ 85, ¶ 201).
	Ohashi teaches the magnetic body, but does not specifically teach a plurality of magnetic bodies.   However, Tajima teaches a similar device wherein multiple magnetic bodies are utilized.
Tajima teaches a plurality of solid phase substrates responsive to a magnetic force and having affinity for a target molecule (magnetic carriers (MC)) and a plurality of particles (treatment promoting particles (TPM)) wherein the mixture is exposed to a magnetic field, the particles facilitate aggregation and disaggregation (e.g. ¶ 12-18).
Tajima teaches the multiple magnetic bodies create a greater magnetic flux to facilitate capture of the target-specific particles (¶ 16):
Moreover, with a greater magnetic flux passing therethrough, the magnetic carriers are strongly magnetized by the applied magnetic field and are attracted even more strongly in the magnetic field direction. As a result, the 

	Therefore, one of ordinary skill would have reasonably utilized multiple magnetic bodies in the device of Ohashi for the expected benefit of facilitating capture of the target specific particles as desired in the art. 
	Regarding Claim 2, Ohashi teaches the magnetic solid body particles are larger than the target-specific particles (¶ 18). Tajima teaches the TPM are larger than the MC (¶ 18).
	Regarding Claim 3, Ohashi teaches the magnetic body particles are coated (e.g. ¶ 38-410) and Tajima teaches magnetic particles have surface coating (e.g. ¶ 19) but the references do not specifically teach the coating is magnetic.  However, Kelso teaches the magnetic particles are commercially available (e.g. SPHEROtm, ¶ 218) which is defined as a layer of magnetite and polystyrene onto a polystyrene core (Spherotech website).
	Regarding Claims 4-5, Ohashi teaches the target-specific particles and the magnetic solid body are magnetic and spherical (¶ 30-34). Tajima teaches the TPM and MC are magnetic and generally spherical (e.g. originally filed claims 1-2, Fig. 11 and related text).

Response to Arguments
          Applicant asserts that none of the cited references teach the invention as claimed.  Applicant points to figure 1C of Ohashi wherein the reference positions the magnet along the outer wall of a test tube.   Applicant argues that Ohashi differs from the instantly 
	The argument has been considered but is not found persuasive.  While Ohashi illustrates the tube embodiment, as discussed above, the reference is not limited to a tubular structure and specifically teaches the container comprising opposing flat boards (¶ 23).  Additionally, Kelso teaches plates separated by a gap with a magnet positionable above the top plates whereby positioning the magnet above the top plate and in proximity to the particles is important to reduce the strength of the force required to move the particles (¶ 210).   Thus, it is maintained that one of ordinary skill would have reasonably utilized the flat plates suggested by Ohashi based on the advantages provided by the arrangement taught by Kelso. 
	Applicant further argues that neither Tajima not Kelso teach the invention as claimed whereby an aggregation of the substrates is disaggregated. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has not traversed the motivations and reasoning set forth in the office action.   It is maintained that one of ordinary skill would have reasonably combined the teachings of Kelso and Tajima with that of Ohashi for the advantages specifically discussed above. 
Applicant further asserts on page 7:
It is noted that claim 1 specifically requires a magnetic force to act on the plurality of magnetic particles in a mixture on a supporting surface of the first plate and cause the plurality of magnetic particles in the mixture to travel through the gap between the first and second plates, whereby an aggregation of the at least a portion of plurality of solid phase substrates in the mixture 1s disaggregated. There simply no teaching for one group of elements (the plurality of magnetic particles) to disaggregate an aggregation of a second group of elements (at least a portion of a plurality of solid phase substrates) in a mixture. Such an arrangement is absent from the ‘789 publication. In the ‘782 publication, the magnet simply moves the “clump” of particles. There is no teaching or suggestion in the ‘782 publication for the magnet to cause a plurality of magnetic particles to separate an aggregation of at least a portion of plurality of solid phase substrates in the mixture.


The recitations describing the causing disaggregation of the aggregated are deemed recitations of intended use which do not further define the device because neither the claims nor the specification describe or illustrate any materials or structural components that are required for accomplishing the recited functions.  
Therefore, given the broadest reasonable interpretation of the claim in view of the specification and guidance from the courts, the device comprises a mixture comprising a plurality of particles with receptors, some of which are aggregated and magnetic particles without receptors. The device further comprises two opposing plate surfaces separated by a gap and a magnetic force generator that is positionable adjacent to the second plate which, as defined by the specification, encompasses any magnet that can be placed adjacent to one surface of the device.
It is maintained that the cited prior art obviates the broadly defined invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634